Exhibit 10.9

MGM Growth Properties Operating Partnership LP

Nonqualified Deferred Compensation Plan

Master Plan Document

Effective April 19, 2016



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Purpose

       1   

ARTICLE 1

 

DEFINITIONS

     1   

ARTICLE 2

 

SELECTION, ENROLLMENT, ELIGIBILITY

     5   

2.1

 

Selection by Committee

     5   

2.2

 

Enrollment Requirements

     5   

2.3

 

Eligibility; Commencement of Participation

     6   

2.4

 

Termination of Participation and/or Deferrals

     6   

ARTICLE 3

 

DEFERRAL COMMITMENTS/CREDITING/TAXES

     6   

3.1

 

Minimum Deferrals

     6   

3.2

 

Maximum Deferrals

     7   

3.3

 

Election to Defer; Effect of Election Form

     7   

3.4

 

Withholding of Annual Deferral Amounts

     7   

3.5

 

Vesting

     8   

3.6

 

Crediting/Debiting of Account Balances

     8   

3.7

 

FICA and Other Taxes

     9   

ARTICLE 4

 

SHORT-TERM PAYOUT; UNFORESEEABLE FINANCIAL EMERGENCIES; WITHDRAWAL ELECTIONS;
SMALL SUM CASHOUTS

     9   

4.1

 

Short-Term Payout

     9   

4.2

 

Other Benefits Take Precedence Over Short-Term

     10   

4.3

 

Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies

     10   

4.4

 

Small Sum Cashouts

     10   

ARTICLE 5

 

RETIREMENT BENEFIT

     11   

5.1

 

Retirement Benefit

     11   

5.2

 

Payment of Retirement Benefit

     11   

5.3

 

Death Prior to Completion of Retirement Benefit

     11   

ARTICLE 6

 

ARTICLE 6 PRE-RETIREMENT SURVIVOR BENEFIT

     11   

6.1

 

Pre-Retirement Survivor Benefit

     11   

6.2

 

Payment of Pre-Retirement Survivor Benefit

     11   

ARTICLE 7

 

TERMINATION BENEFIT

     12   

7.1

 

Termination Benefit

     12   

7.2

 

Payment of Termination Benefit

     12   

7.3

 

Death Prior to Completion of Termination Benefit

     12   

ARTICLE 8

 

DISABILITY BENEFIT

     13   

8.1

 

Disability Benefit

     13   

ARTICLE 9

 

BENEFICIARY DESIGNATION

     13   

9.1

 

Beneficiary

     13   

9.2

 

Beneficiary Designation; Change; Spousal Consent

     13   

9.3

 

Acknowledgment

     13   

9.4

 

No Beneficiary Designation

     13   

 

i



--------------------------------------------------------------------------------

9.5

 

Doubt as to Beneficiary

     14   

9.6

 

Discharge of Obligations

     14   

ARTICLE 10

 

LEAVE OF ABSENCE

     14   

10.1

 

Leaves of Absence

     14   

ARTICLE 11

 

TERMINATION, AMENDMENT OR MODIFICATION

     14   

11.1

 

Termination

     14   

11.2

 

Amendment

     14   

11.3

 

Plan Agreement

     15   

11.4

 

Effect of Payment; Non-Discretionary Cashout

     15   

ARTICLE 12

 

ADMINISTRATION

     15   

12.1

 

Committee Duties

     15   

12.2

 

Agents

     15   

12.3

 

Binding Effect of Decisions

     15   

12.4

 

Indemnity of Committee

     16   

12.5

 

Employer Information

     16   

ARTICLE 13

 

OTHER BENEFITS AND AGREEMENTS

     16   

13.1

 

Coordination with Other Benefits

     16   

ARTICLE 14

 

CLAIMS PROCEDURES

     16   

14.1

 

Presentation of Claim

     16   

14.2

 

Notification of Decision

     16   

14.3

 

Review of a Denied Claim

     17   

14.4

 

Decision on Review

     17   

14.5

 

Legal Action

     17   

ARTICLE 15

 

TRUST

     17   

15.1

 

Establishment of the Trust

     17   

15.2

 

Interrelationship of the Plan and the Trust

     18   

15.3

 

Distributions from the Trust

     18   

15.4

 

Investment of Trust Assets

     18   

15.5

 

No Claim on Trust Assets

     18   

ARTICLE 16

 

MISCELLANEOUS

     18   

16.1

 

Status of Plan

     18   

16.2

 

Unsecured General Creditor

     19   

16.3

 

Employer’s Liability

     19   

16.4

 

Nonassignability

     19   

16.5

 

Not a Contract of Employment

     19   

16.6

 

Furnishing Information

     19   

16.7

 

Terms

     19   

16.8

 

Captions

     20   

16.9

 

Governing Law

     20   

16.10

 

Notice

     20   

16.11

 

Successors

     20   

16.12

 

Spouse’s Interest

     20   

16.13

 

Validity

     20   

 

ii



--------------------------------------------------------------------------------

16.14

 

Incompetent

     20   

16.15

 

Court Order

     21   

16.16

 

Distribution in the Event of Taxation

     21   

16.17

 

Legal Fees To Enforce Rights After Change in Control

     21   

 

iii



--------------------------------------------------------------------------------

MGM GROWTH PROPERTIES OPERATING PARTNERSHIP LP

NONQUALIFIED DEFERRED COMPENSATION PLAN

Effective April 19, 2016

Purpose

The purpose of this Plan is to provide specified benefits to a select group of
management and highly compensated Employees who contribute materially to the
continued growth, development and future business success of MGM Growth
Properties Operating Partnership LP, a Delaware limited partnership, and its
subsidiaries that sponsor this Plan. This Plan shall be unfunded for tax
purposes and for purposes of Title I of ERISA.

ARTICLE 1

Definitions

For purposes of this Plan, unless otherwise clearly apparent from the context,
the following phrases or terms shall have the following indicated meanings:

“Account Balance” shall mean, with respect to a Participant, a credit on the
records of the Employer equal to the Deferral Account balance. The Account
Balance shall be a bookkeeping entry only and shall be utilized solely as a
device for the measurement and determination of the amounts to be paid to a
Participant, or the Participant’s designated Beneficiary, pursuant to this Plan.

“Annual Deferral Amount” shall mean that portion of a Participant’s Base Annual
Salary and Bonus that a Participant elects to have, and is, deferred in
accordance with Article 3, for any one Plan Year. In the event of a
Participant’s Retirement, Disability, death or a Termination of Employment prior
to the end of a Plan Year, such year’s Annual Deferral Amount shall be the
actual amount withheld prior to such event.

“Base Annual Salary” shall mean the annual cash compensation relating to
services performed during any calendar year, whether or not paid in such
calendar year or included on the Federal Income Tax Form W-2 for such calendar
year, excluding bonuses, commissions, overtime, fringe benefits, equity or
equity-based incentives, relocation expenses, incentive payments, non-monetary
awards and other fees and automobile and other allowances paid to a Participant
for employment services rendered (whether or not such allowances are included in
the Employee’s gross income). Base Annual Salary shall be calculated before
reduction for compensation voluntarily deferred or contributed by the
Participant pursuant to all qualified or non-qualified plans of any Employer and
shall be calculated to include amounts not otherwise included in the
Participant’s gross income under Code Sections 125, 402(e)(3), 402(h), or 403(b)
pursuant to plans established by any Employer; provided, however, that all such
amounts will be included in compensation only to the extent that, had there been
no such plan, the amount would have been payable in cash to the Employee.

“Beneficiary” shall mean one or more persons, trusts, estates or other entities,
designated

 

1



--------------------------------------------------------------------------------

in accordance with Article 9, that are entitled to receive benefits under this
Plan upon the death of a Participant or the death of a predecessor Beneficiary
receiving benefits under the Plan.

“Beneficiary Designation Form” shall mean the form established from time to time
by the Committee that a Participant completes, signs and returns to the
Committee to designate one or more Beneficiaries.

“Board” shall mean the board of managers of MGM Growth Properties OP GP LLC, a
Delaware limited liability company, which is the general partner of the Company.

“Bonus” shall mean any cash compensation, other than Base Salary, earned by a
Participant for services rendered during a Plan Year, under any Employer’s
bonus, commission or other cash incentive arrangements (whether written or
oral).

“Change of Control” shall mean, with respect to (x) MGP or (y) provided that it
controls, is controlled by or is under common control with MGP at the relevant
time, MGM (each of (x) and (y), a “Referenced Entity”), the first to occur of:

(1) the date that a reorganization, merger, consolidation, recapitalization, or
similar transaction (other than a spinoff, exchange offer or similar transaction
to or with the applicable Referenced Entity’s public shareholders) is
consummated, unless: (i) at least 50% of the outstanding voting securities of
the surviving or resulting entity (including, without limitation, an entity
which as a result of such transaction owns MGP either directly or through one or
more subsidiaries) (“Resulting Entity”) are beneficially owned, directly or
indirectly, by the persons who were the beneficial owners of the outstanding
voting securities of the Corporation immediately prior to such transaction in
substantially the same proportions as their beneficial ownership, immediately
prior to such transaction, of the outstanding voting securities of the
Corporation and (ii) immediately following such transaction no person or persons
acting as a group beneficially owns capital stock of the Resulting Entity
possessing thirty-five percent (35%) or more of the total voting power of the
stock of the Resulting Entity;

(2) the date that a majority of members of the Referenced Entity’s Board is
replaced during any twelve (12) month period by directors whose appointment or
election is not endorsed by a majority of the members of the Referenced Entity’s
Board before the date of the appointment or election; provided that no
individual shall be considered to be so endorsed if such individual initially
assumed office as a result of either an actual or threatened “Election Contest”
(as described in Rule 14a-11 promulgated under the Securities Exchange Act of
1934) or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Referenced Entity’s Board (a “Proxy Contest”)
including by reason of any agreement intended to avoid or settle any Election
Contest or Proxy Contest;

(3) the date that any one person, or persons acting as a group, acquires (or has
or have acquired as of the date of the most recent acquisition by such person or
persons) beneficial ownership of stock of the Referenced Entity possessing
thirty-five percent (35%) or more of the total voting power of the stock of the
Referenced Entity; or

(4) the date that any one person acquires, or persons acting as a group acquire
(or has or have acquired as of the date of the most recent acquisition by such
person or persons), assets

 

2



--------------------------------------------------------------------------------

from the Referenced Entity that have a total gross fair market value equal to or
more than forty percent (40%) of the total gross fair market value of all of the
assets of the Referenced Entity immediately before such acquisition or
acquisitions.

For the avoidance of doubt, there can only be one Change of Control for purposes
of the Plan.

“Claimant” shall have the meaning set forth in Section 14.1.

“Code” shall mean the Internal Revenue Code of 1986, as it may be amended from
time to time.

“Committee” shall mean the committee described in Article 12.

“Company” shall mean MGM Growth Properties Operating Partnership LP, a Delaware
limited partnership, and any successor to all or substantially all of the
Company’s assets or business.

“Deferral Account” shall mean (a) the sum (i) the aggregate amount of all of a
Participant’s Annual Deferral Amounts and (ii) amounts credited or debited in
accordance with all applicable crediting provisions of this Plan that relate to
the Participant’s Deferral Account less (b) all distributions made to the
Participant or the Participant’s Beneficiary pursuant to this Plan that relate
to the Participant’s Deferral Account.

“Disability” shall mean that a Participant (a) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, as certified by a
licensed physician, or (b) is receiving income replacement benefits for a period
of not less than 3 months under an accident and health plan covering employees
of the Participant’s Employer by reason of any medically determinable physical
or mental impairment which can be expected to result in death or can be expected
to last for a continuous period of not less than 12 months, as certified by a
licensed physician in each case.

“Disability Benefit” shall mean the benefit set forth in Article 8.

“Election Form” shall mean the form established from time to time by the
Committee that a Participant completes, signs and returns to the Committee to
make an election under the Plan.

“Employee” shall mean a person who is an employee of any Employer.

“Employer(s)” shall mean the Company and/or any of its subsidiaries (now in
existence or hereafter formed or acquired) that have been selected by the Board
to participate in the Plan and have adopted the Plan as a sponsor.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as it
may be amended from time to time.

 

3



--------------------------------------------------------------------------------

“MGM” shall mean MGM Resorts International, a Delaware corporation.

“MGP” shall mean MGM Growth Properties LLC, a Delaware limited liability
company.

“Participant” shall mean any Employee (a) who is selected to participate in the
Plan, (b) who elects to participate in the Plan, (c) who signs a Plan Agreement,
an Election Form and a Beneficiary Designation Form, (d) whose signed Plan
Agreement, Election Form and Beneficiary Designation Form are accepted by the
Committee, (e) who commences participation in the Plan, and (f) whose Plan
Agreement has not terminated. A spouse or former spouse of a Participant, as
such, shall not be treated as a Participant in the Plan or have an account
balance under the Plan, even if the Participant has an interest in the
Participant’s benefits under the Plan in accordance with Article 5 or 6 of the
Plan, or as a result of applicable law or property settlements resulting from
legal separation or divorce.

“Plan” shall mean the MGM Growth Properties Operating Partnership LP
Nonqualified Deferred Compensation Plan, which shall be evidenced by this
instrument and by each Plan Agreement, as they may be amended from time to time.

“Plan Agreement” shall mean a written agreement, as may be amended from time to
time, which is entered into by and between an Employer and a Participant. Each
Plan Agreement executed by a Participant and the Participant’s Employer shall
provide for the entire benefit to which such Participant is entitled under the
Plan; should there be more than one Plan Agreement, the Plan Agreement bearing
the latest date of acceptance by the Employer shall supersede all previous Plan
Agreements in their entirety and shall govern such entitlement. The terms of any
Plan Agreement may be different for any Participant, and any Plan Agreement may
provide additional benefits not set forth in the Plan or limit the benefits
otherwise provided under the Plan; provided, however, that any such additional
benefits or benefit limitations must be agreed to by both the Employer and the
Participant.

“Plan Year” shall mean (a) the short year commencing April 19, 2016, and
continuing through December 31, 2016, and (b) January 1 of each calendar year
beginning on or after January 1, 2017, and continuing through December 31 of
such calendar year, while the Plan is in effect.

“Pre-Retirement Survivor Benefit” shall mean the benefit set forth in Article 6.

“Quarterly Installment Method” shall mean quarterly installment payments over
the number of quarters selected by the Participant in accordance with this Plan,
calculated as follows: the Account Balance of the Participant shall be
calculated as of the close of business on the last business day of the calendar
quarter in which the Participant becomes entitled to a quarterly installment
payment under this Plan. The quarterly installment shall be calculated by
multiplying this balance by a fraction, the numerator of which is one, and the
denominator of which is the remaining number of quarterly payments due the
Participant. By way of example, if the Participant elects 40 quarters, the first
payment shall be 1/40 of the Account Balance, calculated as described in this
definition. For the following calendar quarter, the payment shall be 1/39 of the
Account Balance, calculated as described in this definition. Continuing Payments
pursuant to the Quarterly Installment Method shall be made no later than 60 days
following the

 

4



--------------------------------------------------------------------------------

last business day of the applicable calendar quarter for which the installment
payment is made.

“Retirement”, “Retire(s)” or “Retired” shall mean separation from service (as
defined in accordance with Code Section 409A and the regulations issued
thereunder) from all Employers for any reason other than an authorized leave of
absence, death or Disability on or after the earlier of the attainment of
(a) age sixty-five (65) or (b) age fifty-five (55) with ten (10) Years of
Service.

“Retirement Benefit” shall mean the benefit set forth in Article 5.

“Short-Term Payout” shall mean the payout set forth in Section 4.1.

“Termination Benefit” shall mean the benefit set forth in Article 7.

“Termination of Employment” shall mean separation from service (as defined in
accordance with Code Section 409A and the regulations issued thereunder) from
all Employers, voluntarily or involuntarily, for any reason other than
Retirement, Disability or death.

“Trust” shall mean one or more trusts established in accordance with
Section 15.1.

“Unforeseeable Financial Emergency” shall mean severe financial hardship to a
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Section 152(a) of the Code)
of the Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant, as determined in the sole
discretion of the Committee consistent with Code Section 409A.

“Years of Service” shall mean the total number of full years of employment in
which a Participant has been employed by one or more Employers. For purposes of
this definition, a year of employment shall be a 365-day period (or 366-day
period in the case of a leap year) that, for the first year of employment,
commences on the Employee’s date of hiring and that, for any subsequent year,
commences on an anniversary of that hiring date. Any partial year of employment
shall not be counted.

ARTICLE 2

Selection, Enrollment, Eligibility

2.1 Selection by Committee. Participation in the Plan shall be limited to a
select group of management and highly compensated Employees, as determined by
the Committee in its sole discretion. From that group, the Committee shall
select, in its sole discretion, Employees to participate in the Plan, who upon
selection become eligible to participate in the Plan. Notwithstanding the
foregoing, an Employee cannot be selected to be a participant in the Plan until
the Employee has been employed with an Employer for at least 90 days.

2.2 Enrollment Requirements. As a condition to participation, each selected
Employee shall complete, execute and return to the Committee, in a manner
determined by the Committee, a Plan Agreement, an Election Form and a
Beneficiary Designation Form, all by

 

5



--------------------------------------------------------------------------------

October 1st of the Plan Year in which the Employee becomes eligible to
participate in the Plan. If an Employee is selected to participate in the Plan
after October 1st of a given Plan Year, the Employee shall complete the required
enrollment materials by October 1st of the Plan Year following the Plan Year in
which the Employee becomes eligible to participate in the Plan. Notwithstanding
anything to the contrary in this Section 2.2, each Employee selected to
participate in the short 2016 Plan Year shall complete, execute and return the
required enrollment materials within 30 days following the effective date of
this Plan (or, if later, within 30 days following the date the Employee first
becomes eligible to participate in this Plan), and any elections shall be made
with respect to Base Annual Salary and/or Bonus earned following the date the
elections contained within the enrollment materials become effective. In
addition, the Committee shall establish from time to time such other enrollment
requirements as it determines in its sole discretion are necessary.

2.3 Eligibility; Commencement of Participation. Subject to the next sentence, an
Employee selected to participate in the Plan in accordance with Section 2.1 by
October 1st of a given Plan Year shall commence participation in the Plan as of
the first day of the Plan Year following the Plan Year in which the Committee
selects that Employee to participate in the Plan. However, if the Employee fails
to return the required enrollment materials by October 1st of the Plan Year in
which the Employee was selected to participate in the Plan and thus fails to
meet the requirements of Section 2.2, that Employee shall not be eligible to
participate in the Plan until the subsequent Plan Year, subject to the delivery
to and acceptance by the Committee of the required documents by October 1st of
the Plan Year following the Plan Year in which the Employee was selected to
participate in the Plan. An Employee selected to participate in the Plan in
accordance with Section 2.1 after October 1st of a given Plan Year shall not be
eligible to commence participation in the Plan as of the first day of the Plan
Year following selection but instead will become eligible to participate in the
Plan in the following Plan Year, subject to the Employee meeting the applicable
requirements of Section 2.2.

2.4 Termination of Participation and/or Deferrals. If the Committee determines
in good faith that a Participant no longer qualifies as a member of a select
group of management or highly compensated employees, as membership in such group
is determined in accordance with Sections 201(2), 301(a)(3) and 401(a)(1) of
ERISA, the Committee shall have the right, in its sole discretion, to prevent
the Participant from making future deferral elections.

ARTICLE 3

Deferral Commitments/Crediting/Taxes

3.1 Minimum Deferrals. For each Plan Year, a Participant may elect to defer, as
the Participant’s Annual Deferral Amount in whole percentages, Base Annual
Salary and/or Bonus in the following minimum percentages for each deferral
elected:

 

Deferral    Minimum Amount

Base Annual Salary

   3%

Bonus

   3%

 

6



--------------------------------------------------------------------------------

If an election is made for less than the stated minimum amounts, or if no
election is made, the amount deferred shall be zero.

3.2 Maximum Deferrals. For each Plan Year, a Participant may elect to defer, as
the Participant’s Annual Deferral Amount in whole percentages, Base Annual
Salary and/or Bonus up to the following maximum percentages for each deferral
elected:

 

Deferral    Maximum Amount

Base Annual Salary

   50%

Bonus

   75%

Notwithstanding the foregoing, if a Participant first becomes a Participant
after the first day of a Plan Year, the maximum Annual Deferral Amount, with
respect to Base Annual Salary and Bonus, shall be limited to the amount of such
compensation earned by the Participant after the Participant commences
participation in the Plan in accordance with Section 2.3 above.

3.3 Election to Defer; Effect of Election Form.

(a) First Plan Year. In connection with a Participant’s commencement of
participation in the Plan, the Participant shall make an irrevocable deferral
election for the Plan Year in which the Participant commences participation in
the Plan, along with such other elections as the Committee deems necessary or
desirable under the Plan. For these elections to be valid, the Election Form
must be completed and signed by the Participant, timely delivered to the
Committee (in accordance with Section 2.2) and accepted by the Committee.

(b) Subsequent Plan Years. For each succeeding Plan Year, an irrevocable
deferral election for that Plan Year, and such other elections as the Committee
deems necessary or desirable under the Plan, shall be made by timely delivering
to the Committee, in accordance with its rules and procedures, before the end of
the Plan Year preceding the Plan Year for which the election is made (or such
earlier time as the Committee may establish, in its sole discretion), a new
Election Form. If no such Election Form is timely delivered for a Plan Year, the
Annual Deferral Amount shall be zero for that Plan Year.

(c) Performance-Based Compensation. Notwithstanding the foregoing, the Committee
may, in its sole discretion, determine that an irrevocable deferral election
pertaining to performance-based compensation may be made by timely delivering a
new Election Form to the Committee, in accordance with its rules and procedures,
no later than six (6) months before the end of the performance service period.
“Performance-based compensation” shall be compensation based on services
performed over a period of at least twelve (12) months, in accordance with Code
Section 409A and related guidance.

3.4 Withholding of Annual Deferral Amounts. For each Plan Year, the Base Annual
Salary portion of the Annual Deferral Amount shall be withheld from each
regularly scheduled Base Annual Salary payroll in the percentage elected by the
Participant. The Bonus portion of the Annual Deferral Amount shall be withheld
at the time the Bonus is paid to the Participant.

 

7



--------------------------------------------------------------------------------

3.5 Vesting. A Participant shall at all times be 100% vested in the
Participant’s Deferral Account.

3.6 Crediting/Debiting of Account Balances. In accordance with, and subject to,
the rules and procedures that are established from time to time by the
Committee, in its sole discretion, amounts shall be credited or debited to a
Participant’s Account Balance in accordance with the following rules:

(a) Election of Measurement Funds. A Participant, in connection with the
Participant’s initial deferral election in accordance with Section 3.3(a), shall
elect, on the Election Form, one or more Measurement Fund(s) (as described in
Section 3.6(c)) to be used to determine the additional amounts to be credited or
debited to the Participant’s Account Balance. A Participant may (but is not
required to) elect to add or delete one or more available Measurement Fund(s) to
be used to determine the additional amounts to be credited or debited to the
Participant’s Account Balance, or to change the portion of the Participant’s
Account Balance allocated to each previously or newly elected Measurement Fund.
A Participant may elect to make such a change by submitting an Election Form,
whether written or electronic (as determined by the Committee from time to time
and in its sole discretion), to the Committee. Any election so made and accepted
by the Committee shall apply no later than the third business day following the
Committee’s acceptance of the election. Any such election shall continue to
apply, unless subsequently changed in accordance with this Section 3.6(a).

(b) Proportionate Allocation. In making any election described in
Section 3.6(a), the Participant shall specify on the Election Form, in
increments of one percentage point (1%), the percentage of the Participant’s
Account Balance to be allocated to a Measurement Fund (as if the Participant
were making an investment in that Measurement Fund with that portion of the
Participant’s Account Balance).

(c) Measurement Funds. A Participant may elect one or more measurement funds
(the “Measurement Funds”) from among those selected by the Committee for the
purpose of crediting or debiting additional amounts to the Participant’s Account
Balance. As necessary, the Committee may, in its sole discretion, discontinue,
substitute or add Measurement Funds. Each such action will take effect as of the
first day of the calendar quarter that follows by thirty (30) days or more the
day on which the Committee gives Participants advance written notice of such
change. In selecting the Measurement Funds that are available from time to time,
neither the Committee nor any Employer shall be liable to any Participant for
such selection or adding, deleting or continuing any available Measurement Fund.

(d) Crediting or Debiting Method. The performance of each elected Measurement
Fund (either positive or negative) will be reasonably determined by the
Committee. A Participant’s Account Balance shall be credited or debited on a
daily basis based on the performance of each Measurement Fund selected by the
Participant.

(e) No Actual Investment. Notwithstanding any other provision of this Plan that
may be interpreted to the contrary, the Measurement Funds are to be used for
measurement purposes only, and a Participant’s election of any such Measurement
Fund, the allocation to the Participant’s Account Balance thereof, the
calculation of additional amounts and the crediting or

 

8



--------------------------------------------------------------------------------

debiting of such amounts to a Participant’s Account Balance shall not be
considered or construed in any manner as an actual investment of the
Participant’s Account Balance in any such Measurement Fund. In the event that
the Company or the Trustee (as that term is defined in the Trust), in its sole
discretion, decides to invest funds in any or all of the Measurement Funds, no
Participant shall have any rights in or to such investments themselves. Without
limiting the foregoing, a Participant’s Account Balance shall at all times be a
bookkeeping entry only and shall not represent any investment made on the
Participant’s behalf by the Company or the Trust; and the Participant shall at
all times remain an unsecured creditor of the Company.

(f) Employer Discretion. Notwithstanding the foregoing provisions of this
Section 3.6, the Committee shall retain the overriding discretion regarding the
Participant’s designation of Measurement Funds under this Section 3.6. If a
Participant fails to designate any Measurement Fund under this Section 3.6, the
Participant shall be deemed to have elected the money market fund, or such other
fund as determined from time to time by the Committee in its sole discretion.

(g) Selection Results. The Participant shall bear full responsibility for all
results associated with the Participant’s selection of Measurement Funds under
this Section 3.6, and the Employers shall have no responsibility or liability
with respect to the Participant’s selection of such Measurement Funds.

3.7 FICA and Other Taxes.

(a) Annual Deferral Amounts. For each Plan Year in which an Annual Deferral
Amount is being withheld from a Participant, the Participant’s Employer(s) shall
withhold from that portion of the Participant’s Base Annual Salary and Bonus
that is not being deferred, in a manner determined by the Employer(s), the
Participant’s share of FICA and other employment taxes on such Annual Deferral
Amount. If necessary, the Committee may reduce the Annual Deferral Amount in
order to comply with this Section 3.7.

(b) Distributions. The Participant’s Employer(s), or the Trustee of the Trust,
shall withhold from any payments made to a Participant under this Plan all
federal, state and local income, employment and other taxes required to be
withheld by the Employer(s), or the Trustee of the Trust, in connection with
such payments, in amounts and in a manner to be determined in good faith in the
sole discretion of the Employer(s) and the Trustee of the Trust.

ARTICLE 4

Short-Term Payout; Unforeseeable Financial Emergencies;

Withdrawal Elections; Small Sum Cashouts

4.1 Short-Term Payout.

(a) In connection with each election to defer an Annual Deferral Amount, a
Participant may irrevocably elect to receive a future “Short-Term Payout” from
the Plan with respect to such Annual Deferral Amount. The Short-Term Payout
shall be a lump sum payment in an amount that is equal to the Annual Deferral
Amount plus amounts credited or debited in the manner provided in Section 3.6
above on that amount, determined at the time that the Short-

 

9



--------------------------------------------------------------------------------

Term Payout becomes payable. Subject to the terms and conditions of this Plan,
each Short-Term Payout elected shall be paid out during a 60 day period
commencing immediately after the last day of any Plan Year designated by the
Participant that is at least five Plan Years after the Plan Year in which the
Annual Deferral Amount is actually deferred. By way of example, if a five-year
Short-Term Payout is elected for Annual Deferral Amounts that are deferred in
the Plan Year commencing January 1, 2017, the five-year Short-Term Payout would
become payable during a 60 day period commencing January 1, 2023.

(b) A Participant may make a one time election to postpone a Short-Term Payout
described above, and have such amount paid out during a sixty (60) day period
commencing immediately after an allowable alternative distribution date
designated by the Participant in accordance with the following rules. To make
this one time election, the Participant must submit a new Election Form to the
Committee in accordance with the following criteria: (i) the Election Form is
submitted at least 1 year prior to the schedule distribution date of the
Short-Term Payout, (ii) the election cannot take effect until at least 12 months
after the date on which the election is made, (iii), the first payment with
respect to which such election is made must be deferred for a period of 5 years
from the date such payment would otherwise have been made, (iv) the election
cannot accelerate the payment of such benefit and (v) the election is accepted
by the Committee in its sole discretion.

4.2 Other Benefits Take Precedence Over Short-Term. Should an event occur that
triggers a benefit under Article 5, 6, 7 or 8, any Annual Deferral Amount, plus
amounts credited or debited thereon, that is subject to a Short-Term Payout
election under Section 4.1 shall not be paid in accordance with Section 4.1 but
shall be paid in accordance with the other applicable Article. Notwithstanding
the foregoing, the Committee shall interpret this Section in a manner that is
consistent with Code Section 409A and the regulations thereunder, including
without limitation guidance issued in connection with that Section.

4.3 Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies. If
the Participant experiences an Unforeseeable Financial Emergency, the
Participant may petition the Committee to (a) suspend any deferrals required to
be made by a Participant during the remaining portion of the Plan Year and/or
(b) receive a partial or full payout from the Plan. The payout shall not exceed
the lesser of the Participant’s Account Balance, calculated as if such
Participant were receiving a Termination Benefit, or the amount necessary to
satisfy the Unforeseeable Financial Emergency plus amounts necessary to pay
taxes reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship). If, in the sole discretion of the
Committee, the petition for a suspension and/or payout is approved, suspension
shall take effect upon the date of approval and any payout shall be made within
60 days of the date of approval.

4.4 Small Sum Cashouts. The Company may elect in writing to effect a cashout
pursuant to Treasury Regulation Section 1.409A-3(j)(4)(v), where the Account
Balance under the Plan (together with account balances of any other aggregated
arrangements) do not exceed the applicable dollar amount under Code
Section 402(g)(1)(B) (or a lower threshold set by the Company in such election).
An Employee whose entire Account Balance has been distributed in

 

10



--------------------------------------------------------------------------------

a lump sum pursuant to this Section 4.4 and who recommences making deferral
elections shall be treated for the Plan Year of such recommencement as a new
Participant under the Plan and shall for such Plan Year be eligible to make a
new payout election with respect to such new participation.

ARTICLE 5

Retirement Benefit

5.1 Retirement Benefit. A Participant who Retires shall receive, as a Retirement
Benefit, the Participant’s Account Balance.

5.2 Payment of Retirement Benefit. In connection with the Participant’s
commencement of participation in the Plan, a Participant will elect on an
Election Form to receive the Retirement Benefit within sixty (60) days following
the six month anniversary of the Participant’s Retirement, in a lump sum or in
installments of up to 60 quarters pursuant to the Quarterly Installment Method.
The Participant may change the Participant’s election once to an allowable
alternative payout period by submitting a new Election Form to the Committee,
provided that (a) the election cannot take effect until at least 12 months after
the date on which the election is made, (b) the payment with respect to which
such election is made must be deferred for a period of 5 years from the date
such payment would otherwise have been made under the previous election, (c) the
election cannot accelerate the payment of such benefit and (d) the election is
accepted by the Committee in its sole discretion. Subject to the prior sentence,
the Election Form most recently accepted by the Committee shall govern the
payout of the Retirement Benefit. If a Participant does not make any election
with respect to the payment of the Retirement Benefit, then such benefit shall
be payable in a lump sum. The lump sum payment shall be made, or installment
payments shall commence, no earlier than six months after the Participant’s
Retirement and no later than 60 days after that six month anniversary.

5.3 Death Prior to Completion of Retirement Benefit. If a Participant dies after
Retirement but before the Retirement Benefit is paid in full, the Participant’s
unpaid Retirement Benefit payments shall continue and shall be paid to the
Participant’s Beneficiary(ies) over the remaining number of quarters and in the
same amounts as the Retirement Benefit would have been paid had the participant
survived.

ARTICLE 6

Pre-Retirement Survivor Benefit

6.1 Pre-Retirement Survivor Benefit. The Participant’s Beneficiary shall receive
a Pre-Retirement Survivor Benefit equal to the Participant’s Account Balance if
the Participant dies before the Participant Retires, experiences a Termination
of Employment or is determined by the Committee to have a Disability.

6.2 Payment of Pre-Retirement Survivor Benefit. A Participant, in connection
with the Participant’s commencement of participation in the Plan, will elect on
an Election Form whether the Pre-Retirement Survivor Benefit shall be received
by the Participant’s Beneficiary in

 

11



--------------------------------------------------------------------------------

a lump sum or in installments of up to 60 quarters pursuant to the Quarterly
Installment Method, payable or commencing within sixty (60) days after the last
business day of the calendar quarter in which the Committee receives proof of
the Participant’s death that it deems satisfactory. The Participant may change
this election once to an allowable alternative payout period by submitting a new
Election Form to the Committee, provided that (a) the election cannot take
effect until at least 12 months after the date on which the election is made,
(b) the election cannot accelerate the payment of such benefit and (c) the
election is accepted by the Committee in its sole discretion. Subject to the
prior sentence, the Election Form most recently accepted by the Committee prior
to the Participant’s death shall govern the payout of the Participant’s
Pre-Retirement Survivor Benefit. If a Participant does not make any election
with respect to the payment of the Pre-Retirement Survivor Benefit, then such
benefit shall be paid in a lump sum payment made no later than 60 days after the
last business day of the calendar quarter in which the Committee is provided
with proof of the Participant’s death that it deems satisfactory.

ARTICLE 7

Termination Benefit

7.1 Termination Benefit. The Participant shall receive a Termination Benefit,
which shall be equal to the Participant’s Account Balance, if a Participant
experiences a Termination of Employment prior to the Participant’s Retirement,
death or Disability.

7.2 Payment of Termination Benefit. In connection with the commencement of
participation in the Plan, a Participant will elect on an Election Form to
receive the Termination Benefit in a lump sum or in installments of up to 20
quarters, pursuant to the Quarterly Installment Method, commencing or paid no
later than sixty (60) days following the date that is six months after the
Participant’s Termination of Employment. The Participant may change the
Participant’s election once to an allowable alternative payout period by
submitting a new Election Form to the Committee, provided that (a) the election
cannot take effect for at least 12 months after the date on which the election
is made, (b), the payment with respect to which such election is made must be
deferred for a period of 5 years from the date such payment would otherwise have
been made, (c) the election cannot accelerate the payment of such benefit and
(d) the election is accepted by the Committee in its sole discretion. Subject to
the prior sentence, the Election Form most recently accepted by the Committee
shall govern the payout of the Termination Benefit. If a Participant does not
make any election with respect to the payment of the Termination Benefit, then
such benefit shall be payable in a lump sum, payable no later than 60 days after
the date that is six months after the Participant’s Termination of Employment.

7.3 Death Prior to Completion of Termination Benefit. If a Participant dies
after Termination of Employment but before the Termination Benefit is paid in
full, the Participant’s unpaid Termination Benefit payments shall continue and
shall be paid to the Participant’s Beneficiary over the remaining number of
quarters and in the same amounts as that benefit would have been paid to the
Participant had the Participant survived.

 

12



--------------------------------------------------------------------------------

ARTICLE 8

Disability Benefit

8.1 Disability Benefit. A Participant who is determined by the Committee to have
a Disability shall receive a Disability Benefit equal to the Participant’s
Account Balance. In connection with commencement of participation in the Plan,
the Participant will elect on an Election Form receive the Disability Benefit in
a lump sum or in installments of up to 60 quarters, pursuant to the Quarterly
Installment Method, payable or commencing within sixty days of the last business
day of the calendar quarter in which the Committee determines that the
Participant has a Disability. In the event a Participant does not make any
election, the Disability Benefit shall be paid in a lump sum payment commencing
within sixty days after the last business day of the calendar quarter in which
the Committee determines that the Participant has a Disability.

ARTICLE 9

Beneficiary Designation

9.1 Beneficiary. Each Participant shall have the right, at any time, to
designate the Participant’s Beneficiary(ies) (both primary as well as
contingent) to receive any benefits payable under the Plan to a beneficiary upon
the death of a Participant or the death of a predecessor Beneficiary receiving
benefits under the Plan. The Beneficiary designated under this Plan may be the
same as or different from the Beneficiary designation under any other plan of an
Employer in which the Participant participates.

9.2 Beneficiary Designation; Change; Spousal Consent. A Participant shall
designate the Participant’s Beneficiary by completing and signing the
Beneficiary Designation Form, and returning it to the Committee or its
designated agent. A Participant shall have the right to change a Beneficiary by
completing, signing and otherwise complying with the terms of the Beneficiary
Designation Form and the Committee’s rules and procedures, as in effect from
time to time. If a married Participant names someone other than the
Participant’s spouse as a primary Beneficiary, a spousal consent, in the form
designated by the Committee, must be signed by that Participant’s spouse and
returned to the Committee. Upon the acceptance by the Committee of a new
Beneficiary Designation Form, all Beneficiary designations previously filed
shall be canceled. The Committee shall be entitled to rely on the last
Beneficiary Designation Form filed by the Participant and accepted by the
Committee prior to the Participant’s death.

9.3 Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received and acknowledged in writing by the Committee
or its designated agent.

9.4 No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided in Sections 9.1, 9.2 and 9.3 or, if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s benefits, then the Participant’s designated Beneficiary
shall be deemed to be the Participant’s surviving spouse. If the

 

13



--------------------------------------------------------------------------------

Participant has no surviving spouse, the benefits remaining under the Plan to be
paid to a Beneficiary shall be payable to the executor or personal
representative of the Participant’s estate.

9.5 Doubt as to Beneficiary. If the Committee has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Committee shall have
the right, exercisable in its discretion, to cause the Participant’s Employer to
withhold such payments until this matter is resolved to the Committee’s
satisfaction.

9.6 Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the Committee
from all further obligations under this Plan with respect to the Participant,
and that Participant’s Plan Agreement shall terminate upon such full payment of
benefits.

ARTICLE 10

Leave of Absence

10.1 Leaves of Absence. A Participant on a leave of absence will be treated as
employed by the Employer if the period of leave does not exceed six months
(extended to 29 months in the case of Disability leave) or, if longer, the
period during which the Participant retains a right to reemployment under
applicable law or contract. A participant on an unpaid leave of absence shall
not be required to make deferrals until the Participant returns to a paid
employment status. Upon such return, the Participant may make a deferral
election in accordance with the terms of the Plan, to take effect in the
following Plan Year. If a Participant is authorized by the Participant’s
Employer for any reason to take a paid leave of absence from the employment of
the Employer, the Participant shall continue to be considered employed by the
Employer and the Annual Deferral Amount shall continue to be withheld during
such paid leave of absence in accordance with Section 3.3.

ARTICLE 11

Termination, Amendment or Modification

11.1 Termination. Although each Employer anticipates that it will continue the
Plan for an indefinite period of time, there is no guarantee that any Employer
will continue the Plan or will not terminate the Plan at any time in the future.
Accordingly, each Employer reserves the right, in its sole discretion, to
discontinue its sponsorship of the Plan and/or to terminate the Plan at any time
with respect to any or all of its participating Employees by action of either
the Committee or its board of directors, consistent with the requirements of
Code Section 409A and the regulations thereunder. Termination of the Plan shall
not result in a reduction in any Participant’s Account Balance under the Plan.

11.2 Amendment. The Committee may, at any time in its sole discretion, amend or
modify the Plan in whole or in part with respect to any Employer; provided,
however, that: (a) no amendment or modification shall be effective to decrease
or restrict the value of a Participant’s Account Balance in existence at the
time the amendment or modification is made, calculated as if the Participant had
experienced a Termination of Employment as of the effective date of the

 

14



--------------------------------------------------------------------------------

amendment or modification or, if the amendment or modification occurs after the
date upon which the Participant was eligible to Retire, the Participant had
Retired as of the effective date of the amendment or modification, and (b) no
amendment or modification of this Section 11.2 shall be effective. The amendment
or modification of the Plan shall not affect any Participant or Beneficiary who
has become entitled to the payment of benefits under the Plan as of the date of
the amendment or modification, except to the extent permitted or required under
Code Section 409A and the regulations issued thereunder.

11.3 Plan Agreement. Despite the provisions of Section 11.1 and 11.2, if a
Participant’s Plan Agreement contains benefits or limitations that are not in
this Plan document, the Employer may only amend or terminate such provisions
with the consent of the Participant.

11.4 Effect of Payment; Non-Discretionary Cashout. The full payment of the
applicable benefit under Article 4, 5, 6, 7 or 8 of the Plan shall completely
discharge all obligations to a Participant and the Participant’s designated
Beneficiary under this Plan and the Participant’s Plan Agreement shall
terminate. Notwithstanding anything in this Plan to the contrary, in the event a
Participant’s Account Balance under the Plan, determined as of the last business
day of the calendar quarter following the date the Participant first becomes
entitled to a benefit pursuant to Articles 4, 5, 6, 7 or 8, is less than
$25,000, the Participant’s Account Balance shall be paid in a lump sum within
sixty (60) days after the last business day of the applicable calendar quarter
in which the Account Balance determination is made by the Employer.

ARTICLE 12

Administration

12.1 Committee Duties. Except as otherwise provided in this Article 12, this
Plan shall be administered by a Committee which shall consist of the Board, or
such committee as the Board shall appoint from time to time. Members of the
Committee may be Participants under this Plan and need not be members of the
Board. The Committee shall also have the discretion and authority to (a) make,
amend, interpret, and enforce all appropriate rules and regulations for the
administration of this Plan and the governance of the Committee and (b) decide
or resolve any and all inconsistencies, ambiguities, omissions and questions,
including interpretations of this Plan, as may arise in connection with the
Plan. Any individual serving on the Committee who is a Participant shall not
vote or act on any matter relating solely to himself or herself. When making a
determination or calculation, the Committee shall be entitled to rely on
information furnished by a Participant or the Company.

12.2 Agents. In the administration of this Plan, the Committee may, from time to
time, employ agents and delegate to them such administrative duties as it sees
fit (including acting through a duly appointed representative) and may from time
to time consult with counsel who may be counsel to any Employer. The Company
shall pay all expenses of such agents.

12.3 Binding Effect of Decisions. The decision or action of the Committee with
respect to any question arising out of or in connection with the administration,
interpretation or

 

15



--------------------------------------------------------------------------------

application of the Plan and the rules and regulations promulgated hereunder
shall be final and conclusive and binding upon all persons having any interest
in the Plan.

12.4 Indemnity of Committee. All Employers shall indemnify, defend and hold
harmless each member of the Committee, and any Employee to whom the duties of
the Committee may be delegated, against any and all claims, losses, damages,
expenses or liabilities, including reasonable attorneys’ fees and court costs,
arising from any action or failure to act with respect to this Plan, except in
the case of willful misconduct by such member of the Committee or such Employee.

12.5 Employer Information. To enable the Committee to perform its functions, the
Company and each Employer shall supply full and timely information to the
Committee on all matters relating to the compensation of its Participants, the
date and circumstances of the Retirement, Disability, death or Termination of
Employment of its Participants, and such other pertinent information as the
Committee may reasonably require.

ARTICLE 13

Other Benefits and Agreements

13.1 Coordination with Other Benefits. The benefits provided for a Participant
and Participant’s Beneficiary under the Plan are in addition to any other
benefits available to such Participant under any other plan or program for
employees of the Participant’s Employer. The Plan shall supplement and shall not
supersede, modify or amend any other such plan or program except as may
otherwise be expressly provided.

ARTICLE 14

Claims Procedures

14.1 Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within 60 days after such notice was received by the
Claimant. All other claims must be made within 180 days of the date on which the
event that caused the claim to arise occurred. The claim must state with
particularity the determination desired by the Claimant.

14.2 Notification of Decision. The Committee shall consider a Claimant’s claim
within a reasonable time, and shall notify the Claimant in writing:

(a) that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or

(b) that the Committee has reached a conclusion contrary, in whole or in part,
to the Claimant’s requested determination, and such notice must set forth in a
manner calculated to be understood by the Claimant:

 

16



--------------------------------------------------------------------------------

  (i) the specific reason(s) for the denial of the claim, or any part of it;

 

  (ii) specific reference(s) to pertinent provisions of the Plan upon which such
denial was based;

 

  (iii) a description of any additional material or information necessary for
the Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and

 

  (iv) an explanation of the claim review procedure set forth in Section 14.3.

14.3 Review of a Denied Claim. Within 60 days after receiving a notice from the
Committee that a claim has been denied, in whole or in part, a Claimant (or the
Claimant’s duly authorized representative) may file with the Committee a written
request for a review of the denial of the claim. Thereafter, but not later than
30 days after the review procedure began, the Claimant (or the Claimant’s duly
authorized representative):

(a) may review pertinent documents;

(b) may submit written comments or other documents; and/or

(c) may request a hearing, which the Committee, in its sole discretion, may
grant.

14.4 Decision on Review. The Committee shall render its decision on review
promptly, and not later than 60 days after the filing of a written request for
review of the denial, unless a hearing is held or other special circumstances
require additional time, in which case the Committee’s decision must be rendered
within 120 days after such date. Such decision must be written in a manner
calculated to be understood by the Claimant, and it must contain:

(a) specific reasons for the decision;

(b) specific reference(s) to the pertinent Plan provisions upon which the
decision was based; and

(c) such other matters as the Committee deems relevant.

14.5 Legal Action. A Claimant’s compliance with the foregoing provisions of this
Article 14 is a mandatory prerequisite to a Claimant’s right to commence any
legal action with respect to any claim for benefits under this Plan.

ARTICLE 15

Trust

15.1 Establishment of the Trust. On or as soon as practicable following the
effective date of this Plan, the Company shall establish the Trust, with
sub-trusts for each Employer. Each

 

17



--------------------------------------------------------------------------------

Employer shall at least annually transfer over to the Trust such assets as the
Employer determines, in its sole discretion, are necessary to provide, on a
present value basis, for its respective future liabilities created with respect
to the Annual Deferral Amounts for such Employer’s Participants for all periods
prior to the transfer, as well as any debits and credits to the Participants’
Account Balances for all periods prior to the transfer, taking into
consideration the value of the assets in the trust at the time of the transfer.
Such assets shall be allocated to the respective sub-trust of each participating
Employer.

15.2 Interrelationship of the Plan and the Trust. The provisions of the Plan and
the Plan Agreement shall govern the rights of a Participant to receive
distributions pursuant to the Plan. The provisions of the Trust shall govern the
rights of the Employers, Participants and the creditors of the Employers to the
assets transferred to the Trust. Each Employer shall at all times remain liable
to carry out its obligations under the Plan with respect to its Participants. In
this regard, if a Participant has been employed by only one Employer, such
Employer shall be responsible for the total amounts credited to such
Participant’s Account Balance under this Plan. If a Participant has been
employed by more than one Employer, each Employer shall be responsible only for
the amounts credited to the Participant’s Account Balance by such Employer.

15.3 Distributions from the Trust. Each Employer’s obligations under the Plan
may be satisfied with Trust assets distributed pursuant to the terms of the
Trust, and any such distribution shall reduce the Employer’s obligations under
this Plan.

15.4 Investment of Trust Assets. The Trustee of the Trust shall be authorized,
upon written instructions received from the Committee or investment manager
appointed by the Committee, to invest and reinvest the assets of the Trust in
accordance with the applicable Trust Agreement.

15.5 No Claim on Trust Assets. A Participant shall have no preferred claim on,
or any beneficial interest in, any assets of the Trust. Any assets held by the
Trust shall be subject to the claims of general creditors of each Employer that
is the grantor of the Trust under federal and state law in the event of the
Employer’s “insolvency” (i.e., the Employer is unable to pay its debts as they
become due or is subject to a pending proceeding as a debtor under the United
States Bankruptcy Code), but only with respect to the assets of the Trust held
for the benefit of Participants employed or formerly employed by such Employer.

ARTICLE 16

Miscellaneous

16.1 Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). In
addition, the Plan is intended to comply with Code Sections 409A(a)(1) to
(4) and (b)(1) to (2). The Plan shall be administered and interpreted in a
manner consistent with those foregoing intents. Should any provision of this
Plan not comply the

 

18



--------------------------------------------------------------------------------

provisions of Code Section 409A listed above, that provision shall have no
effect on the remaining parts of this Plan and this Plan shall be construed and
enforced as if such provision had never been inserted herein.

16.2 Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of an Employer. For purposes of the payment of
benefits under this Plan, any and all of an Employer’s assets shall be, and
remain, the general, unpledged unrestricted assets of the Employer. An
Employer’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.

16.3 Employer’s Liability. An Employer’s liability for the payment of benefits
shall be defined only by the Plan and the Plan Agreement, as entered into
between the Employer and a Participant. An Employer shall have no obligation to
a Participant under the Plan except as expressly provided in the Plan and the
Participant’s Plan Agreement.

16.4 Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.

16.5 Not a Contract of Employment. The terms and conditions of this Plan shall
not be deemed to constitute a contract of employment between any Employer and
the Participant. Such employment is hereby acknowledged to be an “at will”
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, unless otherwise
expressly provided in a written employment agreement. Nothing in this Plan shall
be deemed to give a Participant the right to be retained in the service of any
Employer or to interfere with the right of any Employer to discipline or
discharge the Participant at any time.

16.6 Furnishing Information. A Participant or Participant’s Beneficiary will
cooperate with the Committee by furnishing any and all information requested by
the Committee and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Committee may deem necessary.

16.7 Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.

 

19



--------------------------------------------------------------------------------

16.8 Captions. The captions of the articles, sections and paragraphs of this
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

16.9 Governing Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the internal laws of the State of Nevada,
without regard to its conflicts of laws principles.

16.10 Notice. Any notice or filing required or permitted to be given to the
Committee under this Plan shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail, to the address below:

MGM Growth Properties Operating Partnership LP

c/o MGM Resorts

3600 Las Vegas Blvd So.

Las Vegas, NV 89109

Attention: Designated legal counsel for purposes of administration of the MGM
Growth Properties Operating Partnership LP Nonqualified Deferred Compensation
Plan

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail as of the date shown on the postmark on the receipt for
registration or certification.

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

16.11 Successors. The provisions of this Plan shall bind and inure to the
benefit of the Participant’s Employer and its successors and assigns and the
Participant and the Participant’s designated Beneficiaries. No other person
shall be a third-party beneficiary or acquire any rights under this Plan.

16.12 Spouse’s Interest. The interest in the benefits hereunder of a spouse of a
Participant who has predeceased the Participant shall automatically pass to the
Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor shall such interest pass
under the laws of intestate succession.

16.13 Validity. In case any provision of this Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
or invalid provision had never been inserted herein.

16.14 Incompetent. If the Committee determines in its discretion that a benefit
under this Plan is to be paid to a minor, a person declared incompetent or a
person incapable of handling the disposition of that person’s property, the
Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Committee may require proof of minority, incompetence,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefit. Any payment of a benefit shall be a payment for the account of the
Participant and the Participant’s

 

20



--------------------------------------------------------------------------------

Beneficiary, as the case may be, and shall be a complete discharge of any
liability under the Plan for such payment amount.

16.15 Court Order. The Committee is authorized to make any payments directed by
court order in any action in which the Plan or the Committee has been named as a
party. In addition, if a court determines that a spouse or former spouse of a
Participant has an interest in the Participant’s benefits under the Plan in
connection with a property settlement or otherwise, the Committee, in its sole
discretion, shall have the right, notwithstanding any election made by a
Participant, to immediately distribute the spouse’s or former spouse’s interest
in the Participant’s benefits under the Plan to that spouse or former spouse.
Notwithstanding the foregoing, the Committee shall interpret this provision in a
manner that is consistent with Code Section 409A and other applicable tax law,
including but not limited to guidance issued after the effective date of this
Plan.

16.16 Distribution in the Event of Taxation.

(a) In General. If, for any reason, all or any portion of a Participant’s
benefits under this Plan becomes taxable to the Participant prior to receipt, a
Participant may petition the Committee before a Change in Control, or the
Trustee of the Trust after a Change in Control, for a distribution of that
portion of the Participant’s benefit that has become taxable. Upon the grant of
such a petition, which grant shall not be unreasonably withheld (and, after a
Change in Control, shall be granted), a Participant’s Employer shall distribute
to the Participant immediately available funds in an amount equal to the taxable
portion of the Participant’s benefit (which amount shall not exceed a
Participant’s unpaid Account Balance under the Plan). If the petition is
granted, the tax liability distribution shall be made within 90 days of the date
when the Participant’s petition is granted. Such a distribution shall affect and
reduce the benefits to be paid under this Plan. Notwithstanding the foregoing,
the Committee shall interpret this provision in a manner that is consistent with
Code Section 409A and other applicable tax law, including but not limited to
guidance issued after the effective date of this Plan.

(b) Trust. If the Trust terminates in accordance with its terms and benefits are
distributed from the Trust to a Participant in accordance therewith, the
Participant’s benefits under this Plan shall be reduced to the extent of such
distributions.

16.17 Legal Fees To Enforce Rights After Change in Control. The Company and each
Employer is aware that upon the occurrence of a Change in Control, the Board or
the board of directors of a Participant’s Employer (which might then be composed
of new members) or a shareholder of the Company or the Participant’s Employer,
or of any successor corporation, might cause or attempt to cause, the Company,
the Participant’s Employer or such successor to refuse to comply with its
obligations under the Plan and might cause or attempt to cause the Company or
the Participant’s Employer to institute, or may institute, litigation seeking to
deny Participants the benefits intended under the Plan. In these circumstances,
the purpose of the Plan could be frustrated. Accordingly, if, following a Change
in Control, it should appear to any Participant that the Company, the
Participant’s Employer or any successor corporation has failed to comply with
any of its obligations under the Plan or any agreement thereunder or, if the
Company, such Employer or any other person takes any action to declare the Plan
void or unenforceable or institutes any litigation or other legal action
designed to deny, diminish or to

 

21



--------------------------------------------------------------------------------

recover from any Participant the benefits intended to be provided (collectively,
the “Dispute”), then the Company and the Participant’s Employer shall pay, if
the Participant prevails in the Dispute, the Participant’s reasonable legal fees
and court costs actually incurred by the Participant in the initiation or
defense of the Dispute, whether by or against the Company or the Participant’s
Employer or any director, officer, shareholder or other person affiliated with
the Company, the Participant’s Employer or any successor thereto.

 

22